Citation Nr: 1332427	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  07-17 757	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral foot disorder, including pes planus, plantar fasciitis and heel spurs.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for a right knee disorder.

5. Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty (AD) from June 1981 to February 1989.  He was subsequently in the U.S. Army Reserves, including on AD from February to May 1991, and a member of the Alabama Army National Guard, albeit with no periods of AD.  However, he had a number of days of active duty for training (ACDUTRA) each year, but only the exact dates of his ACDUTRA service in 2003 and 2004 have been verified.  He presumably also had inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal is being processed using the Veterans Benefits Management System (VBMS), which is VA's newest means of leveraging information technology to expedite development and decisions in response to claims for benefits.  To this end, the record is entirely electronic (paperless), so no physical claims file.

In February 2011, the Board remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration, primarily for VA Compensation and Pension examination to address the current diagnosis and likely etiology of these claimed disabilities.  A March 2011 examination ensued.  But upon further appellate review in May 2013, the Board determined that an incomplete report of the March 2011 VA examination was of record (though the complete electronic record of the exam had been referenced in a May 2012 Supplemental Statement of the Case (SSOC)).  Consequently, the Board remanded these claims again in May 2013 to obtain the complete report of said examination.


Unfortunately, the Board must concur with the Veteran's designated representative that the March 2011 VA examination was insufficient for adjudication purposes.  Consequently, further examination is warranted.  See 38 C.F.R. § 4.2 (indicating it is incumbent on the Board in this situation to correct the failings of that prior examination).


REMAND

Having since had opportunity to review the report of the March 2011 VA Compensation and Pension examination regarding the Veteran's claims, after supplementing the record with the report of that evaluation (which contains not only the VA examiner's clinical findings, but also corresponding diagnoses and medical opinions), the Board nonetheless sees fit to order still further development of these claims.

The March 2011 VA examination and opinions proffered fail to resolve the questions posed in the Board's initial February 2011 remand directive for properly addressing the etiology of the Veteran's claimed bilateral foot, hypertension, lower back and bilateral knee disorders.  The VA examiner's conclusions unfortunately lack sufficient detail and scope in the diagnosis, at one point diagnosing "bilateral calcaneal spurs" without further addressing clear X-ray evidence of bilateral hallux valgus, or otherwise clarifying whether the Veteran still manifests previously diagnosed pes planus and/or plantar fasciitis.  Nor do the VA examiner's opinions on the etiology of those conditions that were diagnosed appear to have been premised upon thorough and specific consideration of all documented in-service symptomatology both during the Veteran's active duty service and his reserve duty.  There are also some inaccuracies therein -- not taking into account that bilateral pes planus pre-existed service, and therefore is still amenable to service connection on the basis of in-service aggravation; and considering hypertension to have been initially diagnosed in 1994, when it was actually first noted substantially earlier.  

By way of reference, the Board recounts that in this case, the Veteran had two periods of AD service - from June 1981 to February 1989 and from February to May 1991 - and eleven years of additional service in the Reserves and state National Guard.  So for each of his claimed conditions, if due to disease or injury, it must be determined whether it was incurred or aggravated during active military service while on AD or ACDUTRA.  And if due to injury (though not disease), there also remains the possibility it was incurred in or aggravated while on inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 1131; 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

National Guard duty, on the other hand, is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

Certain conditions like arthritis and hypertension are considered chronic, per se, and therefore, even if not directly incurred during active military service, may be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percenet disabling with one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  It also does not apply to claims predicated on ACDUTRA and INACDUTRA service, only AD, and there equally 

are no presumptions of soundness and aggravation concerning claims premised on ACDUTRA and INACDUTRA service.  See Biggins, 1 Vet. App. at 477-78; Smith v. Shinseki, 24 Vet. App. 40 (2010).

If the condition was not directly incurred during AD, then it must be determined whether it pre-existed either period of AD and, if so, whether it was aggravated by that AD.  If it was not incurred in or aggravated during the AD service, then it must be determined whether it was incurred in or aggravated by the ACDUTRA service.

If, as here with the Veteran's pes planus (as a component of a claimed bilateral foot disorder), a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Finally, the Board observes the benefit that would inure from having the Veteran undergo distinct VA examinations for his bilateral foot, other orthopedic, and hypertension conditions by the appropriate medical specialists.  

Consequently, the Board is directing that the Veteran undergo further examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion").

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for another VA compensation examination, this time preferably with a podiatrist, to determine the comprehensive clinical diagnosis and etiology of his claimed bilateral foot disorder.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should identify those disorders of the right and left feet which the Veteran presently manifests (previously diagnosed as including bilateral pes planus, plantar fasciitis and heel spurs).  Provided that pes planus is diagnosed, the examiner should provide an opinion concerning the likelihood (very likely, as likely as not, or unlikely) the disorder was aggravated as a result of the Veteran's AD (from June 1981 to February 1989; and from February to May 1991) and/or one of his periods of ACDUTRA service in 1990, 1992, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005. "Aggravation" for this purpose is defined as a permanent worsening beyond the natural progression of the disease process.  Moreover, in regards to each diagnosed disorder other than pes planus, the examiner should provide an opinion concerning the likelihood (very likely, as likely as not, or unlikely) the disorder was incurred as a result of the Veteran's active military service, again during all qualifying AD and reserve duty periods.   
In rendering the requested opinions, the examiner should consider that the documented medical history reflects various foot conditions during service, including a February 1984 football injury to the right foot; notation of bilateral foot problems in April 1985; notation of left foot pain in October 1988; and April 2005 treatment record contemporaneous with service indicating plantar fasciitis, and April 2005 X-ray showing bilateral calcaneal heel spurs.  

Please further note review of the conclusions expressed pursuant to the prior March 2011 VA examination (though the opinions expressed therein lacked sufficient detail and citation to in-service clinical documentation as to ultimately prove dispositive in this case), as well as the more limited opinions on causation that were given at the conclusion of the prior July 2006 VA examination.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2. As well, schedule the Veteran for a VA compensation examination, this time preferably with an orthopedist, to determine the comprehensive clinical diagnosis and etiology of his claimed lower back, and bilateral knee disorders.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should identify those disorders of the lower back and bilateral knees the Veteran presently manifests.  The examiner should then provide an opinion concerning the likelihood (very likely, as likely as not, or unlikely) the current lower back and/or bilateral knee disorders were incurred as a result of the Veteran's active military service, as a result of the Veteran's AD (from June 1981 to February 1989; and from February to May 1991) and/or one of his periods of ACDUTRA service in 1990, 1992, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005; and/or coincident with a period of INACDUTRA service.
 
In rendering the requested opinion, the examiner should consider that the documented medical history reflects various manifestations during service, including a November 1982 notation of low back pain; intermittent notations of leg cramps and ankle injuries; an April 1991 notation of an injured left knee playing recreational sports; and a July 2005 physical profile record.

Please further note review of the conclusions expressed pursuant to the prior March 2011 VA examination (though the opinions expressed therein lacked sufficient detail and citation to in-service clinical documentation as to ultimately prove dispositive in this case), as well as the more limited opinions on causation that were given through the July 2006 VA examination.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3. Also schedule the Veteran for a VA compensation examination to determine the etiology of his claimed hypertension.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should provide an opinion concerning the likelihood (very likely, as likely as not, or unlikely) that hypertension was incurred as a result of the Veteran's active military service, as a result of the Veteran's AD (from June 1981 to February 1989; and from February to May 1991) and/or one of his periods of ACDUTRA service in 1990, 1992, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005.
 
In rendering the requested opinion, the examiner should consider that the documented medical history reflects various manifestations during service, including an April 1991 examination for purposes of separation from the Veteran's first period of AD which indicated a history of hypertensive blood pressure readings.

Please further note review of the conclusions expressed pursuant to the prior March 2011 VA examination (though the opinions expressed therein lacked sufficient detail and citation to in-service clinical documentation as to ultimately prove dispositive in this case), as well as the more limited opinion on causation that were given through the July 2006 VA examination.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4. Review the reports of the examinations to ensure they are responsive to the questions posed.  If not, take corrective action.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran is entitled to compliance with a remand directive, and the Board itself commits error as a matter of law in failing to ensure compliance).

5. Then readjudicate these claims at issue in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  He also is advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

